 108DECISIONSOF NATIONALLABOR RELATIONS BOARDGaryAircraft CorporationandInternational Union,United Automobile,Aerospace and AgriculturalImplementWorkers of America(UAW). Cases23-CA-3672,23-CA-3702,23-CA-3733,23-CA-3733-2,23-CA-3733-3,23-CA-3733-4,and 23-RC-3440September14, 1971DECISION, ORDER, AND DIRECTIONBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn March 24, 1971, Trial Examiner Marion C.Ladwig issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner further recommended that the chal-lengedballotscastby 20 employees in Case23-RC-3440 be opened and counted and that,thereafter, in the event the Union has not received amajority of the ballots cast, the election be set asideand a new election be held. The Respondent filedexceptions to the Trial Examiner's Decision and abrief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases and hereby adopts thefindings,' conclusions,2 and recommendations3 of theTrial Examiner.ORDERAND DIRECTIONPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Trial Examiner and hereby orders thatGary Aircraft Corporation, San Antonio, Texas, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder.It ishereby directed that as part of his investigationtoascertain representatives for the purposes ofcollective bargaining with the Employer, the RegionalDirector for Region 23 shall, pursuant to the Board'sRules and Regulations,Series 8,as amended, within10 days from the date of this Direction, open andcount the ballots of Eliseo Casanova, James Dodson,JesseDominguez, James Fields,William Gentry,Ramon Gonzalez, Willis Hensley, Calvin Lissner,Angel Lopez, Seratin Lopez, Othon Martinez, RobertMayen, Pedro Perez, Philip Persyn, Manuel Puente,Tomas Sanchez, Victorino Sanchez, Eladio Trevino,PaulTudyk, and Benito Zuniga and thereafterprepare and cause to be served on the parties a revisedtally of ballots, including therein the count of saidballots. If the Petitioner receives a majority of thevalid ballots cast, according to the revised tally, theRegional Director shall certify it as the exclusivebargaining representative of the employees in theappropriate unit. If the Petitioner does not receive amajority, the following shall become applicable.IT IS FURTHER ORDERED that the election conductedinCase 23-RC-3440 on July 10, 1970, be, and ithereby is, set aside, and that said case be, and ithereby is, remanded to the Regional Director forRegion 23 to conduct a new election when he deemsthe circumstances permit a free choice of a bargainingrepresentative.iIn the first sentence of the sixth paragraph of section11,A, of hisDecision,the Trial Examiner inadvertently referred to July 18 rather thanJuly 10 as the day on which employees Morales and Otero met PersonnelManager Gomez on his way to the preelection conference Thisinadvertenceis hereby corrected2The Respondent has excepted to certain credibility findings allegingthat the Trial Examiner was biased and prejudiced It is the Board'sestablishedpolicynotto overrule a Trial Examiner's resolutions withrespect tocredibilityunless a clear preponderance of all the relevantevidence convinces us that the resolutions were incorrectStandard DryWall Products,Inc, 91 NLRB 544, enfd 188 F 2d 363 (C A 3) We havecarefully examined the record and find no basis for reversing his findingsand reject the charge of bias and prejudice3There are no exceptions to the TrialExaminer's findings with respectto the challenged ballots of James Dodson, Angel Lopez,Pedro Perez,PhilipPersyn,Manuel Puente, SeratinLopez, Robert Mayen,EladioTrevino,Gregorio Torres, Eugene Mireles, PaulMireles,Robert Pauley,James Fields, Willis Hensley, CalvinLissner,TomasSanchez,Paul Tudyk,EliseoCasanova,William Gentry,Othon Martinez,VictorinoSanchez,JesseDominguez, Ramon Gonzalez,and Benito Zuniga thatUnion'sObjections 4, 5, and6, as designatedby the TrialExaminer in his Decision,be overruled,or that the Employer's Objections2 and3 be overruled. Inthe absence of exceptionsthereto, these findings are adoptedpro forma.193 NLRB No. 21 GARY AIRCRAFT CORP.109[DirectionofSecond Election4 omitted frompublication.]Act and that the Unionis a labor organization within themeaning of Section 2(5) of the Act.4 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties tothe election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236;N L R B v Wyman-Gordon Co,394 U.S.759.Accordingly, it is hereby directed that an election eligibility list,containing the names and addresses of all the eligible voters,must be filedby the Employer with the Regional Director for Region 23 within 7 daysafter the date of issuance of the Notice of Second Electionby theRegionalDirector The Regional Director shall make the list available to all partiesto the electionNo extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstancesFailure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner: These consolidatedcaseswere tried at San Antonio, Texas, on November 2-6,10-12, and 16-18,1 pursuant to complaints issued onAugust 14 and October 6, and an order dated October 6,consolidatingthe casesand referring the representationcase to theBoard. The six charges were filed by the Union,respectively,on June 19 (amended July 13), July 20(amended July 27 and August 12), August 19, August 31(amended September 8), September 10, and September 16.The primaryissuesin the complaint cases are whether theCompany, the Respondent, (a) unlawfully threatened andinterrogated employees during the Union's organizingdrive, (b) discriminatorily discharged nine active unionsupporters, before and after the election, and (c) discnmi-natorily issued reprimands,withdrew overtime, andassignedmore arduous work to employees, in violation ofSection 8(a)(1), (3), and (4) of the National Labor RelationsAct.In the representationcase, the petition was filed on April20, an election (directed by the Regional Director) wasconducted on July 10, 39 ballots were challenged, and boththeCompany and the Union filed timely objections.Excludingchallenges, the vote was 231 for and 225 againstunion representation.All except 10 of the challengedballotsare in issue,plus the objections.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, the Company, andthe Union, I make the following:FINDINGS OF FACT1.THEBUSINESS OF THE COMPANY AND THE UNIONINVOLVEDThe Company, a Texas corporation, is engaged in therepair of airplane engines at its plant in San Antonio,Texas,where it annually receives goods and materialsvalued in excess of $50,000 directly from outside the State.The Company admits, and I find, that it is engaged incommerce within the meaning of Section 2(6) and (7) of theIf.THEALLEGED UNFAIR LABOR PRACTICESA.Alleged Threats and InterrogationThe Union began organizing the Company's San Antonioemployees in late 1969 and, on February 17, formallynotified the Company of the organizing drive and thenames of employees on the in-plant organizing committee.An early indication that the Company had adopted apolicy of finding pretexts for discharging active unionsupporters was given on February 23, when Leadman JackHoward (an admitted supervisor) talked to employee JesseVerastegui about the union button he was wearing. AsVerastegui credibly testified, Howard "came over to meand saw it, and said that I better take the button off orthepeople upfrontwill see it and theywill find a way to get rid ofme."[Emphasis supplied.] Verastegui protested, "Jack,that'smy rights," but Howard stated that he could not doanything about it, "It's the people up front." Verasteguiremoved the union button. When Howard was called as adefense witness, he first answered, "I can't recall," whenasked if he ever had a conversation with Verastegui about aunion button. He then added, "I don't-no, I didn't." Idiscredit his denials and find that the threat, about theCompany finding a way of getting rid of Verastegui, wascoercive and violated Section 8(a)(1) of the Act, as alleged.About April 6, 3 days before Verastegui's discharge,Howard (as Verastegui credibly testified) came up andasked, "Jesse, you still strong for the Union?" Verasteguianswered, "Yes, sir, that is the only way we are going tobetter ourselves." Howard commented, "Well, I tried," andwalked off. (Howard admitted asking Verastegui "if he wasstill strong for the Union," but denied telling him, "Well,Jesse, I tried." According to Howard, "I probably justshook my head . . . I don't recall what I said." FindingVerastegui to have been the more trustworthy witness, Icredit his testimony and discredit Howard's denial.) I findthat Howard's April 6 interrogation of Verastegui, includ-ing his comment, "Well, I tried," was coercive, particularlyin view of Verastegui's discharge later that week. I thereforefind that the interrogation violated Section 8(a)(1) of theAct, as alleged.On July 7, President A. W. Stewart gave an antiunionspeech to employees in the plant, stating (among otherthings) that the Union lied to them and urging them to voteagainst union representation. After the speech, according toemployee Victor San Miguel, Leadman John Harrisonasked him what he thought about Stewart's speech. SanMiguel responded, "I didn't believe him." Harrison "gaveme a dirty look" and walked off, but returned the next day,and asked "if I had changed my mind." San Miguelanswered no, whereupon Harrison stated, "Well, if youvote for the Union that is going to be the biggest mistake ofyour life."One day later, on July 9, San Miguel wasdischarged, as discussed later.When called as a defensewitness, Harrison related a bitter experience he had had asa boy with a union in a coal mine. Yet, he testified that heIAll dates are in 1970 unless otherwise indicated 110DECISIONSOF NATIONALLABOR RELATIONS BOARDnever talked to any employees about his coal mineexperience, and did not tell San Miguel that voting for theUnion would be the biggest mistake in his life, but "If I hadsaid such a thing . . . I would have been expressing to himmy personal experience." Harrison did not impress me as acredible witness, whereas San Miguel did. I credit SanMiguel's account of the conversations, and discreditHarrison's denials. Particularly in view of San Miguel'sdischarge the following day, I find that LeadmanHarrison's July8statement,concerning the "biggestmistake of your life," was coercive and violated Section8(a)(1) of the Act, as alleged.On July 8 and 9, Vice President A. J. Stewart gave anantiunionspeech to about 25 small groups of employees.Employee Joe Otero (who impressed me as an honest,forthright witness) credibly testified that at the conclusionofA. J. Stewart's July 9 speech to his section, Stewartstated: "In every barrel there are a couple of rotten apples.In thiscase there's two. I also see that the same two arewearing sunglasses,probably to hide their identity [therebyreferringto Otero and employee Ricardo Morales, both ofwhom werewearing sunglasses].They are the bad guys.That is all nght. We will take care of them next week."Morales (who did not appear to have as good a memory)recalled the comment about "rotten apples," and testifiedthat Stewart concluded, "We will deal with them nextweek." (On July 16, as discussed below under II,B,5,b, bothOtero and Morales were given reprimands.) When called asa defense witness, Stewart did not specifically deny having,after giving his speech to this group, added the commentabout two "rotten apples" wearingsunglasses.(In theabsence of such a specific denial, which would have placedthe "rotten apples" remark directly in dispute, I do notagree with the Company's argument in its brief that Otero'sand Morales' testimony should not be credited because theGeneral Counsel failed to call other witnesses in thatsection to corroborate their testimony.) The complaintalleges thaton July 9, A. J. Stewart "threatened employeeswith discharge for engaging in activities on behalf of theUnion." Although Otero and Morales (who were active inthe organizational effort) were not specifically named byStewart, theywere the only two employees wearingsunglasses.And although Stewart did not specifically statewhy he considered them "rotten apples," they were the onlytwo present who were wearing union buttons. And further,although neither of the employees was discharged the nextweek, and only one of them was discharged later (Otero onSeptember 14), I find that Stewart's remark about takingcare of them next week was an implied threat either todischarge them or to take other reprisalagainst them. Itherefore find that the evidence supports the allegation andthat the Company thereby violated Section 8(a)(1) of theAct by making the implied threat.At lunchtime on July 18, employees Morales and Oteromet Personnel Manager Joel Gomez outside the break-room, on his way to the preelection conference. (The twoemployees were alternate observers at the election, heldbetween 2 and 5 o'clock that afternoon.) Morales askedGomez for a reservation form for the Company's July 18employee picnic. Gomez asked what happened to his andMorales said he had lost it. Then, according to Morales,Gomez asked, "Isn't the Uniongoing to giveyou a picnic?"Morales said, "Yes, provided we win the election." Withoutsaying anything further, Gomez turned around and startedwalking away. Morales overtook him and asked, "Hey,Joel, aren't you going to give me one?" Gomez answered,"No," and left. According to Gomez, Morales "asked me ifIcould give him another reservation form, and I told him Ididn't have any." Then "I turned and started to walk on,and Richard called after me, `Hey, you are not going to giveme one?' And again I said, `No,' " and "just kept onwalking." (The next workday, Gomez had additional formsrun off. Although Morales had also repeatedly asked hisleadman for another form, no one gave him one, and he didnot attend the picnic.) Gomez' version does not ring true. IfGomez had in fact said he did not have any reservationforms (as Gomez claimed), it seems unlikely that Moraleswould have asked him if he was "not going to give me one,"and that Gomez would have flatly answered, "No" (asGomez admitted). I creditMorales' testimony (notspecifically denied by Gomez) that Gomez did raise thequestion about a union picnic before telling Morales, "No."Therefore, as contended by the General Counsel, "Gomezgave the impression to Morales that he was being denied apicnic form because of his union activity." Although takingtime to inquire what had happened to Morales' firstreservation form and to ask about whether the Unionwould give a picnic, Gomez did not tell Morales that moreforms would have to be run off or that a reservation wouldnot be required for attending. (Gomez later testified thatother employees went to the company picnic withoutreservation.) I find that Personnel Manager Gomez, havinginjected the Union into the conversation, did flatly refuse togive this active union supporter another picnic reservationform because of his union activity, in violation of Section8(a)(I) of the Act.B.Discharges and other Alleged Reprisals1.Assertedmisuse of reprimand procedureTheGeneralCounsel contends that the Companymisused its reprimand procedure, issuing reprimands aspretexts and for insignificant incidents "in order to rid itselfof the nucleus to the Union's organizational effort," andwiping out "a significant percentage" of the Union's in-plant organizing committee and election observers, eventhough the Company "did not have any complaintsregarding the work or production of any of the discnmina-tees." The General Counsel also contends that in order tojustifypretextualdischarges, the Company treated asmandatory the discretionary discharge provision in the"Company Rules."The Company contends that its written rules "require amandatory discharge" whenever an employee "receivedthree written reprimands within a six month period," anddenies that any employee was discharged or discriminatedagainst in violation of the Act.Contrary to the Company's position, the Company Rulesdonotrequiremandatory discharge, except where theviolation of a more serious offense is involved. Paragraph Aof the Company Rules provides that an employee receivingthree reprimands in a 6-month period for violating one or GARY AIRCRAFT CORP.Illmore of 17 listed offenses "will be subject" to discharge, butthat the Company "at its discretion" may amend dischargeto a suspension of not less than 3 days. Mandatorydischarge is not required unless one of the three violationsin a 6-month period involves a more serious paragraph Boffense (or unless two paragraph B or one paragraph Coffense is involved)Thus, as clearly stated in its written rules, the Companyhas the discretion of assessing only a 3-day suspension forthree reprimands in a 6-month period for violating suchparagraphA "rules" as leaving work station withoutpermission (rule 2), loafing on company time (rule 4), andreporting late or being absent three times in a 30-day period(rules 10 and 11). Yet, despite the clearly discretionaryprovision, four of the active union supporters (Estala,Martinez, San Miguel, and Verastegui) were dischargedafter receiving, in 6-month periods, three reprimandsinvolving only paragraph A offenses. All of them wereexperienced employees and one of them, San Miguel, wasconsidered one of the Company's 20 best employees beforehe testified on behalf of the Union at the May 18representation hearing.The plant was "expanding andhiring people," and the Company offered no reason for notmerely suspending, in an effort to retain, these valuableemployees-other than the fallacious claim that dischargewas mandatory under the Company rules.After considering (a) the fact that the Company placedthe obviously erroneous interpretation on the reprimandprovision, (b) the Company's discharge of the four above-mentioned experienced employees without any otherexplanation for the maximum penalty, (c) the fact that theCompany was hostile to union organization and engaged inother unfair labor practices in its antiunion campaign, and(d) the early indication, given by Leadman Howard, thatthe Company had adopted a policy of finding pretexts fordischarging active union supporters (as discussed above), Ifind that the Company deliberately misused the reprimandprocedure as a means of establishing pretexts for thediscriminatory discharge of active union supporters. (In theabsence of appropriate allegations in the complaint, I donot rule on the legality of Rules 5 and 9, prohibiting thedistribution of literature, and soliciting at any time oncompany premises without written permission.)Inow consider whether the General Counsel has proved,in individual instances, that the Company issued repri-mands as pretexts and whether each discharge or otheraction was discriminatorily motivated.2.Employee under Leadman HowardThe discharge of Jesse Verastegui, for receiving threereprimands in a 6-month period, not only illustrates clearlyhow the reprimand procedure was misused to eliminate anactive union supporter, but also reveals the identity of oneof the "people up front" whom Leadman Howard hadearlier warned would "find a way to get rid" of Verasteguiif they saw him wearing a union button.Verastegui, hired in August 1969, was an installationmechanic in final assembly, where the repaired airplaneengines are assembled. He signed a union authorizationcard on February 19, passed out union handbills on theroad leading to the plant, and was assigned to the in-plantorganizing committee on February 22. Leadman Howardadmitted knowledge that Verastegui was "strong" for theUnion.Before becoming active in the organizational drive,Verastegui had been absent not only 3, but 4 days in a 30-day period without receiving a reprimand. It is undisputedthat he made a practice of calling in whenever he was to beabsent.However on February24, 1 dayafter LeadmanHoward warned him about wearing a union button and 3weeksafter his last absence, Verastegui was given a writtenreprimand for violating rule 11 (three absences in a 30-dayperiod) for four earlier absences. Thereafter, during theorganizing drive, the personnel office initiated the repri-mands automatically, following the third absence.On March 16, Leadman Howard gave Verastegui asecond reprimand for violating rule 11. This reprimand wasfor being absent on three additional dates, including March2 and March 9, when Verastegui went to the dentist. It isundisputed that on March 2, Verastegui reported for workat 7 a.m., but clocked out shortly thereafter, when Howard(seeing his swollen cheek) gave him permission to visit thedentist.Not having worked as long as 6 minutes, he wastreated as being absent that day. On March 3, Verasteguishowed Howard the stitches in the gum where teeth hadbeen extracted and Howard gave him permission to returnto the dentist on March 9. Then on March 9, Verasteguiwent to the dentist after calling in. Howard testified that"maybe" Verastegui did ask if he could go to the dentist,that Verastegui "might have" shown Howard the stitches inhismouth, and that "chances are he might have" toldHoward that he had to go back to the dentist on March 9.Yet on March 16 when Verastegui's reprimand came fromPersonnel,Howard ignored the fact that he had givenVerastegui permission to be absent on both March 2 and 9and issued him the reprimand, signing it as Verastegui'sforeman.About April 6, as previously found, Leadman Howardasked Verastegui if he was "still strong for the Union," andupon getting an affirmative answer, commented "Well, Itried." Later that week, on April 9, Howard gave Verasteguihis third reprimand, for violating rule 16, "Preparing to quitwork prior to specifiedtime."Verastegui noted that thedate of the infraction was not stated, and asked (as hecredibly testified), "When did I commit the infraction,Jack?" Howard answered, "Well, I don't know.It comefrom up front. "(Emphasis supplied.) Although Howard,when called as a defense witness, denied this creditedtestimony, he revealed the identity of one of the persons"up front" (the expression he used on this occasion, andalso earlier on February 23, when he warned Verasteguithat he had better take the union button off his shirt or thepeople "up front" would see it and "find a way to get rid" ofhim).Howard testified that Vice President A. J. Stewarthad authorized the reprimand. (A. J. Stewart's participationin the reprimand and discharge of other union supporters isdiscussed hereafter.) According to Howard, he told A. J.Stewart, "I caught Mr. Verastegui washing his hands beforelunch and he had been warned about it, and I asked him if Ishould give him a reprimand," and Stewart answered, "Yes,go ahead." (Howard testified that he believed this was theonly reprimand he had given in 1970, except for being late 112DECISIONSOF NATIONALLABOR RELATIONS BOARDor absent excessively.) Howard presented to Verastegui thethird reprimand, and also termination papers reading:"MANDATORY DISCHARGE-Employee receivedthree (3) Reprimands within a six (6) month period forviolation of company rule # 11 & 16." Thus the terminationpapers emphasized, incorrectly, that discharge was manda-tory for three violations of these paragraph A rules in a 6-month period.While on direct examination as a defense witness,Leadman Howard testified that, after informing thecompany counsel the night before about the circumstancesof the second reprimand (covering three absences, two ofwhich were excused), he was advised by counsel to offerVerastegui his job back, provided he brought in a slip fromthe dentist. (At the time he testified, Howard had notcontacted Verastegui.) In its brief, the Company contendsthat the General Counsel "has not sustained his burden ofproof that Verastegui was terminated because of his unionactivity."Idisagree. The Company, after Verastegui was warnedabout wearing a union button, belatedly issued him areprimand for previously ignored absences, and thereaftergave him a second reprimand, covering two absences whichwere specifically authorized by Leadman Howard. I findthat the Company gave Verastegui both reprimands for theunlawful purpose of buildinga case againstthis activeunion supporter. Then less than a month later, afterVerastegui admittedstill beingstrong for the Union, he wasaccused of a relatively minor paragraph A rule violation,given a third reprimand, and summarily discharged on thefalse contention that discharge was mandatory. I find thatVice President A. J. Stewart authorized the dischargepursuant to a company policy of finding pretexts fordischarging active union supporters, and that the Companydischarged employee Verastegui because of his unionsupport, in violation of Section 8(a)(3) and (1) of the Act, asalleged.3.Employees under Foreman SeeryGeorge Seery was the foreman over the cylinder shop,PRT shop, heat treating, and welding shop. His credibilityand motivation are involved in the allegations that fiveunion supporterswere unlawfully discharged and/ordiscriminated against.a.Victor SanMiguelValve grinder Victor San Miguel was selected as one ofthe plant's20 best employees before he testified for theUnion in the May 18 representation proceeding. One daybefore he testified,his picture appeared,along with the 19others, in the Company's full-page newspaper ad, under thecaption,"GaryMen. We are proud of them and their manyco-workers."He had been employed since November 1968,and had never been given a reprimand-although (as hiscredited,undisputed testimony reveals)he had severaltimes been late to work as many as three times in a 30-dayperiod.After testifying for the Union,he became an active unionleader,signing up employees at the plant,passing out unionhandbills, speaking at union meetings,etc. In less than 2months, the Company gave him a total of four reprimandsand discharged him, afterassigninghim to three prog-ressively worse jobs (from valvegrindingfirst to thelesser-skilled, heavier, "dirtier" job of seat grinding; second, to thereaming machine, where "little parts of metal would getunder the skin,"causing arash; and third, to the ovens, amuch "hotter, sweatier"fob).In giving San Miguel his first reprimand, on June 3,Foreman Seery clearly revealed a discriminatory motiva-tion. Seery gave San Miguel the reprimand for being late towork on 3 days, including May 25, although Seery hadgiven him permission to attend court that day. San Miguelcontinued to complain about the unfairness of thereprimand, until Vice President Juan Mercado-an officialwho was not involved in any of the alleged discriminationagainst union supporters-canceled the reprimand.San Miguel was given a second reprimand on June 17 (forbeing absent 3 times) and a third reprimand on June 30 (forloafing, having held up and shown to those around anantiunion sign which Foreman Seery had brought in todisplay)-both reprimands involving only paragraph A ruleinfractions.Although there is such conflicting testimonysurrounding the June 17 reprimand, and some surroundingthe June 20 reprimand, I find it unnecessary to discuss themfurther in view of thecircumstancesof San Miguel'sdischarge on July 9, the day before theelection.SanMiguel continued to pass out union handbills infront of the plant. On July 8, he began wearing a largenumber of union buttons on his cap at work. The same day,President A.W. Stewart told him to "be quiet" when heattemptedat a meetingto intervene on behalf of twoemployees who had reportedly called Stewart a liar. (Thealleged discriminatory discharge of these two employees,Benito Perez and Joe Gallegos, is discussed next.)On July 9, Vice President A. J. Stewart (who authorizedthe discriminatory discharge of employee Verastegui, aspreviously found) personally gave San Miguel his third(uncanceled) reprimand, telling him that discharge wasmandatory. San Miguel was accused of violating rule 4(loafing on company time), one of the relatively minorparagraph A rules. As previously noted, the Company rulesdo not require a mandatory discharge for three suchparagraph A rule infractions in a 6-month period.San Miguel, who had been placed back on valve grindingthat week, did not return to his machine promptly at 11:30on July 9, at the end of the lunch break. (His testimony isundisputed that this was the first time Foreman Seery evertalked to him about not being at his work stationon time.)General Counsel'switnesses,SanMigueland employeeAurelio Martinez, both testified that at 11:30, San Miguelwas talking to his leadman, Joe Cano. San Migueltestifiedthat before the 9 o'clock break that morning, he told Canohe would need some more valves that afternoon and Canopromised to get him some. At 11:30, he was asking Canoagain about them, and Cano said he had forgotten, that hewould put somebody on them right away. Foreman Seery,on the other hand, testified that he was watching from adistance of about 50 or 60 feet andsaw SanMiguel talkingtoMartinez for a minute after the 11:30 bell had rung. TheCompany gave no explanation for failing to call its ownsupervisor,Leadman Cano.Instead,itcalledAssistant GARY AIRCRAFT CORP.113Foreman D. Helgeson, who claimed that he personally sawwhat happened and observed San Miguel talking toMartinez. However, he testified that he saw this after the 9o'clock break (over 2 hours earlier) and he was positive itdid not occur after 11:30. His testimony is also dubiousbecause Foreman Seery, who claimed that he and Helgesonlaterchecked on the stock of valves, did not mentionanything in his testimony about Helgeson saying at the timethat he had personally observed San Miguel talking toMartinez.Inasmuch as (I) San Miguel impressed me as anhonest witness, (2) it is undisputed that Leadman Cano'sdesk is near the place where San Miguel was standing at11:30, and (3) San Miguel's testimony is undenied that hehad spoken to Leadman Cano earlier that day about gettingmore valves, I credit San Miguel's testimony that he wastalking to Cano, not Martinez, at 11:30.However,whether or not Foreman Seery honestlybelieved that he saw San Miguel talking to employeeMartinez for a minute after the 11:30 buzzer rang, I findthat the Company's actions demonstrate that it was lookingforapretext for discharging this union leader, whopreviously had been chosen as one of the Company's bestplant employees. Shortly after San Miguel testified for theUnion, Seery had given him a reprimand which Seery knewwas not justified. Then, immediately before the election,San Miguel was conspicuous in his union support. Withoutchecking with San Miguel's leadman, Seery reported SanMiguel's brief absence from his work station on July 9 toVice President A. J. Stewart who, after getting thereprimand and termination papers prepared, personallyinformed SanMiguel, falsely, that his discharge wasmandatory. I find that Foreman Seery gave the June 3reprimand to San Miguel in an effort to build a case againsthim, and that on July 9, Seery was seeking a pretext fordischarging him. I also find that A. J Stewart again usedthe charge of a relatively minor rule violation, and theerroneous contention that discharge was mandatory undertheCompanyrules, as apretextAfter weighing all theevidence, I find that the Company discharged employeeSan Miguel because of his union support and because hetestified on behalf of the Union at the May 18 representa-tion hearing, in violation of Section 8(a)(1), (3), and (4) ofthe Act, as alleged. I also find, as alleged in the complaint,that soon after he testified, he was assigned "to morearduous or less agreeable" (and lesser skilled) jobs for thesame discriminatory reasons--and not for training purpos-es, as claimed by Foreman Seery. I therefore find that suchassignmentsalso violated Section 8(a)(1), (3), and (4) of theAct.b.Benito PerezBenito Perez(hired inMay 1969 and discharged onSeptember 3) was one of the two employees whomForeman Seery reported had called President A. W.Stewart a liar-after Stewart made his speechon July 7,stating that the Union was lying to the employees. (Stewartcalled this group of employees back into a meeting on July8 to confront anyone calling him a liar and to explain "toeverybody"that anyone's statement that he told a lie "wasa falsehood."Perez and the other employee both deniedcalling Stewart a liar.)Perez was listed as a member of thein-plant committee in the Union's February 17 letter to theCompany; he passed out union handbills on the road to theplant; he was a union observer at the July 10 election; andhe wore several union buttons on his shirt pocket. TheCompany's statement in its brief that the General Counsel"has not established that the Company had knowledge ofPerez' union activities" is apparently inadvertent.On July 7, Foreman Seery gave Perez a reprimand forviolating rules 4 and 17, loafing, and causing disturbance inthe shop. According to Perez, Foreman Seery saw himmaking a "peacesign" to a fellow worker. Seery accusedhim of bothering people and loafing around and later toldVice President A. J. Stewart in Perez' presence that "He hasbeen making wisecracksin the meetings."According toSeery, Perez was talking to another employee after the 9o'clockbreak and was about 45 seconds late getting back tohiswork station and about 2 minutes getting to work.However, I note that on cross-examination, Seery testifiedthat this happened after the 1:30 break, and claimed thateven though Perez saw that Seery was watching,Perezcontinued talking, and upon arriving back at his work-bench,"he is hollering to everybodyin theshop"whilepreparing for work. I consider this most unlikely, and creditPerez' version.On August 24, Foreman Seery gave Perez his secondreprimand, for violating rule 4: "Loafing on company time.Employee was late returning from lunch break." AccordingtoPerez, he was talking to an employee when the firstbuzzer rang(at 11:27),then went to his work area,but wentback for his lunch bag, and was about "a step away" fromhis area when the 11:30 buzzer rang. About 1 o'clock Seerybrought the repnmand, and told Perez, "You know youwere late."Perez answered,"I just came a minute late."Seery did not respond. According to Seery's testimony,Perez continued talking for a minute after the 11:30 bellrang, and was out of his work station about 2 minutes. Aswhen testifying about the circumstances of Perez' firstreprimand, Seery appeared to be attempting to fabricatetestimony favorable to the Company, rather than relatingwhat actually happened. I credit Perez' version of thisincidentas welland find that the Company issued the July7 and August 24 reprimands (Perez' first, since he beganworking there) for the discriminatory purpose of building acase against him.Perez' third reprimand, on September 3, involved faultygrinding on 19 "Y" stacks (exhaust pipes). According to theCompany, it could not determine whether Perez or anotheremployee, Vincent Cortez, was at fault, so it gave areprimand to both-admittedly knowing full well that sucha reprimand to Perez would result in his discharge. (Perez'termination papers stated that he received three writtenwarnings in a 6-month period for violating company rules.)Having found that the Company was seeking a pretext fordischarging Perez, as well as other active union supporters,Idraw the inference-before consideration of otherevidence-that the issuance of the third reprimand toPerez, on the asserted suspicion that he might have beenresponsible, was discriminatorily motivated.The other evidence further impeaches Foreman Seery'scredibilityand shows that neither Perez nor Cortezdamaged the Y stacks. 114DECISIONSOF NATIONALLABOR RELATIONS BOARDFor weeks, Perez, Cortez, and other employees had beenremoving the wear bands from the Y and T stacks andgrindingthe surface smooth. Hundreds of them had beenground andnot a singleone was damaged until Monday,August 31, when two new employees began working in thedepartment. One of the new employees, Oliver County,worked in the grinding booth, grinding the Y stacks. Theother new employee, Howard Canellis, worked elsewhere.Two days later, on Wednesday, September 2, ForemanSeery was notified that the 19 Y stacks had been rejected bythe government inspector. (This Wednesday was the sameday that the government and company counsel went to theplant toinvestigatethe Union's August 31 charge that theCompany had been discriminating against Perez, and Perezgave his second pretrial affidavit.)Perez testified that Foreman Seery told him thatWednesdaymorning,September 2, "Hey, Ben, you cut intothese pipes too much." Perez said nothing. Seery showedhim one of the pipes. Perez asked, "What about Howard?"Seery responded, "Oh, Howard is doing work perfectly."("Howard" was the wrong name for the new grinder, OliverCounty.) I note that in Perez' September 2 affidavit, whichthe Company introducedintoevidence without limitation,Perez referred to the pipes which were damaged "on orabout August 31" and stated that Seery "came to where Iwas working and said: `Hey, Ben, you cut all these pipeswrong. You are too much out of the pipe.' I did not sayanything . . . because I felt he was trying to blame it on me.Howard(an employee of about 3 days) also did thesame work.Seery told me that he knew Howard did not doitbecausehe was doing his work perfect. Nothing else hasbeensaid to me about these pipes." (Perez was dischargedthe next morning.)Foreman Seery clearly was not a candid witness. Hetestifiedpositively that the new employee, County, did notdo any grinding on Monday, August 31, yet anothercompanywitness,Leadman Kenneth Jordan, admitted thatCounty spent 8 hourson that Monday, working in thegrinding booth,"Grinding wear bands,"the same as Perezand Cortez did. When asked if he mentioned anything toJordan about whether some of the new employees wereworking on grinding the Y stacks, Seery answered, "No, Ileft it up to him to find out." Although testifying that hehad Jordaninvestigate,Seery testifying elsewhere that healready knew who had done the grinding, having assignedthe grinders himself, so he told Jordan, "Bring [Perez andCortez] over here. We will talk to them." I note that whileJordan openly admitted early in his testimony that Countyground Y-stack wear bands all that Monday, he laterclaimed-in an apparent attempt to lessen the impact ofthis admission-that County had ground the bands only onthe femaleend of the Y stacks, not on the flare end wherethe faulty grinding had been done. Foreman Seery hadalreadytestifiedthat thesameemployee grinds the wearbands on both theflare and femaleends. Furthermore,Jordan admitted that the grinding was done in the sameway on both ends and gave no explanation for his belatedclaim thatCounty ground wear bands only where there wasno damage-or why the experienced grinders would dosuch a largeamount of faulty work, instead of the newemployee. At one point, Seerytestifiedthat he believed hetold Jordan "that as far as I was concerned," Perez andCortez "couldn't have done it." Although Jordan deniedthat he said anything to Seery about County doing any ofthe grinding, he admitted that Seery said, "I can't believethat [Perez and Cortez] would grind like that."Foreman Seery and Vice President A. J. Stewart gaveconflicting testimony about the incident. Seery wasobviously attempting to conceal what actually happenedwhen he testified that after Perez and Cortez denied doingthe faulty work, he went to Stewart's office that afternoon,and told Stewart "we had checked into it and we had twoemployees that had worked on it, and he asked me theirnames, and I gave him their names, their badge numbers.And he said O. K.," and that wasallthe conversation. Hedenied recommending that Perez be given his thirdreprimand. Vice President Stewart, on the other hand,testified that he and Seery "collectively" decided to givereprimands to both employees, after receiving advice fromcounsel. Although testifying, "I would not expect a regulargrinder to do this type of work," Stewart testified that hehad "no reason" to make any investigation to determine ifthere was a new man there grinding that day, that "Mr.Seery knows his own crew." At one point, however, Stewarttestified, "We did double-check and I asked George [Seery]again" and he said "no one else could have worked on it."Yet, Seery admitted that on that same day, Wednesday,another employee (D. Leza) was working in the grindingbooth, grinding off Y-stack wear bands (being taught byhimself and Leadman Jordan) and Jordan testified that stillanother trainee (H. S. Martinez) was also in the grindingbooth, grinding Y-stack wear bands that Wednesday andthat not only was trainee Oliver County grinding Y-stackwear bands on Monday, but trainee Leza had been in thegrinding booth, grinding T-stack wear bands (which Seeryadmitted was similar work). The company records showthat on Monday, trainee County worked 8 hours on the Ystacks, and trainee Leza worked 8 hours on the T stacks.Thus, although there were three trainees in the grindingbooth that week, grinding wear bands on Y and T stacks,and despite the unlikelihood that experienced grindersPerez or Cortez would have suddenly turned out 19 badlydamaged stacks after having done the work properly forweeks, the Company contends that it believed that eitherPerez or Cortez did the damage. Having considered theCompany's conflicting testimony about the incident, I findthat the Company either was aware that trainee County(mistakenly referred to as "Howard") had done the faultywork on his first day on the job, or that the Company wascontent to accept Seery's dubious charge against Perez andCortez-without making an investigation-in order to havea pretext for discharging Perez.I,therefore, find that the Company, having givenemployee Perez the two reprimands on July 7 and August24 in order to build a case against this active unionsupporter, gave him a third reprimand on September 3, anddischarged him, because of his union support, in violationof Section 8(a)(3) of the Act. This finding of a discriminato-rymotivation is supported by the credited, undeniedtestimony of former employee Ruben Cortrares, whotestified that earlier, Foreman Seery told him that if Perez"wasn't working good, or if he didn't want to do what I told GARY AIRCRAFT CORP.115him to do when I was showing him how to work on stacks,"to let Seery know, that "he was going to try to get rid" ofPerez, "that he was making too much trouble for theCompany " (Perez' September 2 pretrial affidavit, anothercompany exhibit, stated, "Rubin Contras told me about thetime I got moved to the exhaust work that Seery had toldhim that he was going to try to fire me ")c.Joe GallegosCylinder grinder Joe Gallegos, who was hired in May1969, solicited other employees at the plant to sign unionauthorization cards, passed out union handbills on the roadleading to the plant, and wore a union button whichForeman Seery had noticed. Also, he was the secondemployee accusedby Seery ofcallingPresidentA.W.Stewarta liar after Stewart's July 7 speech. (Thediscriminatory discharge of the other employee, Perez, isdiscussed immediately above.)Gallegos had never been given a reprimand.On Monday,July 20 (2 weeks after President A. W Stewart called thespecial meeting to confront Gallegos and Perez),Gallegoshad been on the night shift only 2 days, working on a newjob, installing guides. Gallegos testified (as corroborated byemployee Aurelio Martinez) that shortly after they beganworking that day, Gallegos was talking to Martinez aboutwhich cylinders to send through the line. (There was no ruleagainst talking while working.) Foreman Seery passed by,saw them talking, and did not say anything. Later,according to Gallegos, Seery called Gallegos over to hisdesk and told Gallegos he had a reprimand for him.Gallegos asked why and Seery said because he was loafing,talking to Martinez. Gallegos protested, stating that he wastalking to Martinez about work. Seery said he had to get outproduction and Gallegos began explaining that they wereputting out 50 cylinders on the night shift as compared to45 on the day shift. Seery became angry, accused Gallegosof making a scene, and told him to go ahead and sign thereprimand.Gallegos refused and Seery said, "You arefired."Gallegos started walking off and, as he passed byMartinez,told him,"Well, I have been fired." (Martineztestified that as Gallegos walked by, "he said he was fired.")Then Seery asked Gallegos for his badge and told theguard,"Ijust let this man go. See that he leaves." Thefollowing Friday, July 24, when Gallegos came for hispaycheck, the clerk in the personnel office did not have itand referredGallegos to PersonnelManager Gomez.Gomez told Gallegos that Seery had not told him that hewas fired but had said, "Fine" (when Gallegos refused tosign the reprimand)and that Gallegos had walked off.Gallegos responded, "0. K., if he didn't fire me why did hetakemy badge?" Gomez did not answer, but left andreturned with Vice President A. J. Stewart, who also statedthat Seery had not fired him but had said, "Fine." Gallegossaid, "No, sir, he fired me." Stewart said, "Well,thereisnothing we can do about it,"and told the secretary to writedown on his termination papers, "Walked out." (Emphasisadded.) Gallegos was then given his final paycheck.According to Foreman Seery, Gallegos was not talking toAurelioMartinez as they were working, but Gallegos wasstanding in the aisle, talking to another employee,Edmundo "Al"Martinez,who was on his way home.(Elmundo Martinez did not testify.)Seery also testified thatGallegos refused to sign the reprimand and "got all up inthe air," became "real belligerent,"used profane language,and was "real loud." Yet Seery testified that he merely toldGallegos, "Fine,"to go back to work.He further testifiedthat he saw Gallegos leaving, caught up with him,asked forhis badge, and gave the badge to the guard. (There is nospecific denial, either by Seery or the guard, of Gallegos'testimony that Seery told the guard, "I just let this mango.")The Company contends that although Personnel Manag-er Gomez had issued the reprimand(at Seery's request) onMonday, both Gomez and Vice President Stewart werecompletely unaware that Gallegos was away from the job,without permission, - fromMonday until Friday. TheCompany offered no explanation for this purported lack ofcommunication between the foreman and the two officials,concerning what would have been(under the Company'sevidence)a serious paragraph B rule violation(inasmuch asrule 34 prohibits unauthorized absence for 3 consecutiveworkingdays).Stewart,as production manager, spendsmost of his time in the plant. Both Seery and Gomeztestified thatafterGallegos arrived on Friday to pick up hispaycheck, Seery told Gomez over the telephone thatGallegos had not been fired, and Gomez testified that hetoldGallegos he still had his job.Even though Gallegos'testimony indicated that Stewart was already aware of whathappened and Gallegos testified that Stewart said,"there isnothing we can do about it," Stewart did not testify aboutthis matter.Although there was nothing in the demeanor of eitheremployee Gallegos or Personnel Manager Gomez whichwould assist in resolving their credibility,Foreman Seeryagain appeared to be willing to fabricate testimony tosupport the Company's cause. In the absence of corrobora-tion from either Elmundo Martinez or the guard to supportSeery's version of what occurred on July 20, I creditGallegos' version(corroborated in significant part byAurelioMartinez). I therefore find that when SeeryreceivedGomez' approval to give Gallegos his firstreprimand,without first inquiring about the subject ofGallegos' conversation with Aurelio Martinez,Seery wasagain attempting to build a case for discriminatorilydischarging an active union supporter.And relying onGallegos' testimony, I find thatSeerydid, upon gettingangry,dischargeGallegos, take his badge,and tell theguard,"IJust let this man go. See that he leaves."Furthermore,having considered the manner in whichForeman Seery and Vice President A. J. Stewart actedtogether in discriminating against other active unionsupporters and the fact that Personnel Manager Gomezapproved the issuance of the July 20 reprimand to Gallegos,Ifind it implausible that this incident (involving thecontinued absence of an active union supporter for 3consecutive days) would not have been brought to theattention of both Stewart and Gomez.I therefore draw theinference that the Company-realizing thatForemanSeery's discharge of Gallegos(10 days after the election,and while other union charges against the Company werepending) might be unsupportable-fabricated the defensethat Gallegos had merely walked off the job. Accordingly, I 116DECISIONS OF NATIONALLABOR RELATIONS BOARDcreditGallegos' testimony of what occurred when hearrived for his paycheck 4 days later and find that theCompany did notofferhim back his job, but that instead,A. J. Stewart said that he had walked out and "there isnothing we can do about it" I, therefore, find that theCompany discharged him for his union support, inviolation of Section 8(a)(3) and (1) of the Act.d.Joel EstalaJoel Estala was hired in May 1969 and discharged on July20, the same evening Joe Gallegos was discharged. Likediscriminatorily discharged Benito Perez, his name waslisted as a member of the in-plant organizing committee inthe Union's February 17 letter to the Company. He wore aunion button at the plant, attended most of the unionmeetings, and passed out union handbills. I reject theCompany's contention that the General Counsel intro-duced no evidence of company knowledge of his unionactivity.On July 16, Foreman Seery transferred Estala to the nightshift because (in Seery's words), "we needed his experienceto train the men . . on the night shift, and plus new men. . . to do the rework on the 3350" engines Despite the factthat Estala had never been given a reprimand except forbeing late and absent, and was needed to train night shiftemployees, Seery gave him a reprimand on July 20 forbeing out of his work area shortly after the shift began, andsummarily discharged him. Even assuming that Seery wastruthful in testifying that he saw Estala away from his workstation 4 minutes after the 3.30 starting bell rang (contraryto Estala's testimony that he was on his way after the bellrang to pick up a cylinder, and so advised Seery), I find thatSeery issued him the reprimand, without prior warning, forthis relativelyminor Paragraph A rule violation (Rule 4,loafing), and assessed the maximum penalty of discharge(for 3 reprimands in 6 months), pursuant to the Company'spolicy of finding pretexts for discharging active unionsupporters, in violation of Section 8(a)(3) and (1) of the Act.e.VincenteParedesVincente Paredes is a quality control inspector, workingin the cylinder shop where Seery is the foreman. AlthoughParedes is under separate supervision, the General Counselcontends that beginning June 4 Foreman Seery caused adecrease in Paredes' overtime work.Paredes attended the May 18 representation hearing withemployee San Miguel who, as found above, was discrimina-torily discharged on July 9. Paredes did not testify (as SanMiguel did), but he sat at the counsel table with the Union.The company records show that for 10 consecutive weeksbefore June 4, Paredes had been working overtime in thecylinder shop-working 3 or more 10-hour days during theweek and/or working on Saturday Paredes testified (beforethese records were produced at the trial) that one day hewas working past the 3:30 quitting time. His inspectorleadman, Raul Enriques, notified him that he would have togo home because Foreman Seery did not want that manyinspectors working overtime; however, "if I wanted to stayand work overtime he would go home and then the next dayhe would stay and I could go home, and just rotate with theleadmen on the overtime." Then Seery came up and said,"Rudy, tell him no more overtime, that is all." As alreadyfound, onJune 3,the day before this, Seery began buildinga case for the discriminatory discharge of San Miguel, bygiving him a reprimand for being late on 3 days, including 1day when Seery had given him permission to go to court.Later Paredes saw Enriques and Seery talking, and thenEnriques returned and told Paredes no more overtime, afterexplaining that "he had asked Seery why he didn't want meto work overtime, and George Seery answered, `You knowwhy.' " Paredes testified that his overtime was cut, but thatthe three other cylinder-shop inspectors, Enriques, RubenGonzales, and G. T. Moreno (actually it was J. C. GarciauntilMoreno replaced Garcia on July 6) continued to workovertime. After about 2 or 3 weeks, "they needed me realbad, so they asked me to stay overtime." But after Paredeshad accumulated about 5-1/2 hours overtime, LeadmanEnriques came to him and said that Foreman Mireles wastold by somebody who came through the cylinder shop"that there would be no more overtime for me." Again hisovertimewas cut for several weeks. (The companysupervisors, Leadman Enriques and Foreman Mireles, didnot testify. Foreman Seery denied the conversations withEnriques.)When the Company's records were produced, theycorroboratedParedes' testimony,which I credit overForeman Seery's denials. On June 4 (when Seery toldEnriques, "tell him no more overtime"), Paredes worked 8.7hours. For the next 2 weeks, Paredes' time was cut to 8hours a day, with no Saturday work, whereas Enriques, R.R. Gonzales, and J. C. Garcia continued to work 10 hoursalmost every day, with some Saturday work. Then on June25,afterParedes had accumulated 6 overtime hours(instead of the 5 1 /2 hours as he estimated), his overtimewas again cut off (but not the overtime of the otherinspectors) until July 10, when he began working overtimeagain. In the meantime, on June 19, the Union had filed acharge, alleging that since about June 4, the Company hadbeen discriminating against Paredes and San Miguelbecause of their testimony and union support. (Paredes'overtime was restored on July 10, the day of the election,when company counsel was at the plant.)Ifind that the Company decreased the amount ofParedes' overtime work because he appeared at the May 18representation hearing on behalf of Union and because ofhis union support, in violation of Section 8(a)(1) of the Act,as alleged.4.Employees under Foreman Gentrya.PatrickCunniffMachinist Patrick Cunniff, who was hired in January1969 and discharged on May 20, was listed as a member oftheUnion's in-plant organizing committee in the Union'sFebruary 17 letter to the Company. (As already found, theCompany discriminatorily discharged two other in-plantcommittee members listed in that letter,Benito Perez andJoel Estala,as well as Jesse Verastegui, who was appointedto the committee on February 22.) On page 14 of its brief,the Company contends that "there is no dispute as to theCompany's knowledge of [Cunniff's) union activity," but GARY AIRCRAFT CORP.on page 47, the Company contends that the GeneralCounsel "has not established that the Company hadknowledge of Cunniff's union activity." I reject the lattercontention.Early in February, Cunniff wore a union button at workfor 3 days, until his leadman, Cline Arnold, told him thatForeman Edward Gentry (in Cunniff's words), "is p-----o--[unhappy] about that button you are wearing." (Cunniffimpressed me as being an honest witness, and I discredit thedenialsby Arnold and Gentry.) Shortly thereafter, onFebruary 11, Cunniff received his first reprimand and a 1-day suspension for damaging some engine parts on a lathe,at a total cost of $157.64. I find that the General Counselhas failed to prove that this reprimand and suspension werediscriminatorily motivated.Cunniff's second reprimand was received on February19,only 2 days after he was listed as an in-plantcommitteeman in the Union's February 17 letter. Thereprimand was for violating rule 2, "Leaving work stationwithout permission." Leadman Arnold, a company witness,testified that upon returning to the area from the back,where he had been doing a special job, he saw Cunniff"comingback from the toolcrib." Foreman Gentry "askedme where he had been, and I told him that I didn't know,that I had just finished my job in the back." Gentry "toldme to . . . find out if he had permission. I told him that hedidn't have permission from me. And so Ed Gentry saidthat he didn't ask him, so he had a reprimand prepared."Although the written rule read, "Leaving work stationwithout permission," the practice had been for employeestonotify another employee upon leaving to go to thetoolcrib. Arnold testified that if an employee needed a toolor part from the toolcrib, when neither the leadman orforeman was present, the employee should tell "the nextsenior man, more or less." (Cunniff credibly testified thathe told another employee where he was going.) Withoutfirstchecking to determine if Cunniff had notifiedanybody, and without having announced that the practicewould be changed and the written rule strictly enforced,Gentry went to the personnel office for the reprimand. Ifind that the Company was seeking a pretext fordischarging this active union member and issued theFebruary 19 reprimand for this reason.On May 19, Cunniff was working on the evening shift. Inthe absence of a leadman, Foreman Gentry had assignedCunniff to act as the night leadman Gentry testified thatduring this shift, he was making his round and saw, from adistance,Cunniff go into the aisle and start talking toemployee Derrell Cox. "So I stopped and watched them.And in between 5 and 10 minutes Derrell headed for thedoor [on his way home] and Pat come back into his section.Icontinuedmy rounds." The next morning, May20-without saying anything to Cunniff-Gentry went toPersonnel, requested a reprimand (for violating rule 4,loading), and issued it and termination papers (for threereprimands in 6 months) to Cunniff. The next day hepresented a writtenmemo to Cox for him to sign,explaining (in Cox's words), "that the paper would be usedif the UAW had an argument over the termination of PatCunniff." The prepared memo said nothing about whatCox and Cunniff were discussing, and Gentry testified at117the trial that he did not have any idea what they talkedabout.Cox, a company witness who was an assistantleadman at the time, testified that "We were discussing theday's work," and that Cunniff "explained a few problemsthat he had." Cunmff credibly testified that the men underhim were all busy, that he did not have anything to do at thetime except watch them, and that he was watching themwhile talking to Cox. (Although acting as night leadman,Cunniff had not been granted supervisory authority.)I find that the Company, having been discriminatorilymotivated in issuing Cunniff his second reprimand, andhaving issued him this third one under these circumstanceswithout any investigation, discharged him because of hisunion support, in violation of Section 8(a)(3) and (1) of theAct.b.AscencionMartinezEmployee Ascencion Martinez' testimony is undisputedthathisforeman,Gentry, and his leadman, VictorAlejandro, saw him passing out union handbills during theweek of theelection. (As previously found, the Companydiscriminatorily discharged employees Estala,Gallegos,Perez,SanMiguel, and Verastegui, who passed outhandbills.)Martinez also distributed union authorizationcards and talked to employees in the plant about the Union.He was a union observer at the July 10 election.IfMartinez' testimony is credited, the grounds for hisdischarge were clearly pretexts. According to him, ForemanGentry gave him a reprimand on the morning of theelection for going to the restroom without permission(violating rule 2), even though he and others in thatdepartment (as observed by both Gentry and LeadmanAlejandro) had made a practice of going to the restroom,about 10 feet from Martinez' work station, without sayinganything to either the leadman or the foreman. Martinezprotested that the other employees went to the restroomwithoutpermission,but Gentrysaid,"That is the companyrule and you are going to have to go by the rules." Martinezthen began obtaining permission before leaving, eventhough the others in the section continued to go to therestroom without permission. (This testimony is undisput-ed.)On August 17, Leadman Alejandro was absent andGentry was away from his desk when Martinez needed togo to the restroom. Martinez waited 5 or 10 minutes, thentold employee Reyes Coronado, and also employees EmilioMunoz and Joe Mesa on the way, that if Gentry came andasked where he was, to tell Gentry he had gone to therestroom. Returning, "I asked Mr. Munoz and Mesa if theyhad seen Gentry around. They said no. So I went back tomy working area," also asking Coronado on the way. (Noneof these employees testified.) About 3 hours later, Gentrygave Martinez his third reprimand (for violating rules 2 and4, leaving without permission and loafing), and dischargedhim. (His first reprimand, dated April 20, was for threeabsences in a 30-day period.) Thus, according to thistestimony, Gentry singled out Martinez, and reprimandedhim without prior warning. Then when Martinez wasattempting to comply with the written rule and talked toother employees (to have them inform Gentry where he hadgone and to check if Gentry had inquired), Gentry gave 118DECISIONSOF NATIONALLABOR RELATIONS BOARDhim a third reprimand and discharged him, again withoutmaking any investigation.Foreman Gentry gave a different version. According tohim, he asked Leadman Alejandro where Martinez was onJuly 10; Alejandro said he did not know; so "At that point Iwent to Personnel and asked for a reprimand"-withoutfirst investigating. Gentry testified that when he showed thereprimand to Martinez, and Martinez protested, saying hewas looking for parts and that "he didn't think it was rightI told him to look his rules over." (Alejandro did nottestify.)Even if the incident happened this way, I wouldfind that the decision to give the reprimand under thesecircumstances,without prior warning and without anyinvestigation, would be for the same unlawful reason as hisearlier reprimand to Cunniff in another section for goingwithout permission to the toolcrib. However, I do notbelieveMartinez was fabricating his positive testimonyabout having to start getting permission before going to therestroom, and I credit Martinez' version, which alsoestablished that the Company was discriminatorily moti-vated in giving the July 10 reprimand.According to the Company's brief, the August 17reprimand "was not for going into the washroom but wasfor stopping by the work station of another employee onthe way back from the washroom and engaging him inconversation during working hours." But the supportingevidence is not convincing. Foreman Gentry and Prod-uction Supervisor Maynard Berg testified that they werewatching from another section. Gentry claimed that whenMartinezwas returning from the restroom, "He wasstanding there shooting the breeze with Munoz for two orthreeminutes";whereas Berg testified, "we just startedlooking over there for a little while to see how long hewould be there" and he was there "four or five, sixminutes." However, it appears obvious that if Martinez hadnot been accused at the time of going to the restroomwithout permission and that if his only offense wasstopping on the way back and talking, he would have beenreprimanded only for loafing, not both for loafing and"Leaving work station without permission." Furthermore,ifMartinez had been "shooting the breeze" with Munoz for2 or 3, or 4 or 6 minutes (instead of stopping only longenough to inquire if Gentry had been around, as Martineztestified), there would have been reason for Gentry to haveinvestigated, to determine whybothemployeeswereloafing, instead of proceeding to request Martinez' finalreprimand without any investigation. I therefore creditMartinez' version, and find that again the Company wasseeking a pretext for discharging an active union supporterand discharged him because of his union support, inviolation of Section 8(a)(3) and (1) of the Act.5.Other employeesa.LloydWrightEmployee LloydWright was another employee whopassed out union handbills before the election.He wore aunion pencil holder on his pocket, solicited employees tosign union cards, and attended union meetings. He was alsoa union observer at the election (like Ascencion Martinezand Benito Perez,who were discriminatorily discharged,and like Vincente Paredes, who was deprived of overtime,as found above). I reject the Company's contention that theGeneral Counsel has failed to establish the Company'sknowledge of Wright's union activities.On September 4, Wright was discharged, being accusedof violating rule 43, threatening a company representative(a paragraph C offense requiring mandatory discharge).That morning, when Wright was reporting to work, he tookoffense at guard Melvin Oldham's shouting at him, "Hey,hey," ("like I am, you know, a cow, horse, or something"),instead of calling him by name, when he was not wearinghis company badge in the proper place. As credibly testifiedby Oldham (who impressed me as an honest witness),Wright "told me that I was ignorant and I didn't know howto talk to anybody. . . . Then he told me he was going toget me later." (I do not credit Wright's testimony that hedid not make the latter statement to Oldham.) Wrightclocked in and "turned around and hollered back to methat he was going to tell A. J. I told him that was hisprivilege." (Wright, as well, testified that after he punchedin, he told Oldham that he was going to tell Vice PresidentA. J. Stewart on him, and Oldham said he did not care. Idiscredit the conflicting version given by employee GarlandMcGarity.) Wright went on to work and, about 8 o'clock,started toward the classroom. (He was a member of theFederalMA-4 program, for the unskilled, hard-coreunemployed.) Guard Oldham saw Counselor Sal Olivas,who had come to tell the employees that there would be noclass that day. Oldham asked "what is that colored man'sname," and started telling him about the trouble he had hadwithWright not wearing his badge in the proper place.Then, as Oldham credibly testified, Wright walked up andtoldOlivas, "This policeman here is picking on me."Oldham said, "I am not picking on the man. . . . I hadtrouble with him three weeks ago because he didn't showhis badge and now this morning he started the same thingover again.. . . [H]e said I was ignorant, that I didn't knowhow to talk, and he was going to get me later." As companywitness Olivas credibly testified, Oldham also stated thatWright had said "he was going to report" Oldham "to A. J.Stewart."Oldham left and Olivas asked Wright whathappened and where was his badge. Wright said that he hadpinned his badge on his pants because he had forgotten hisbelt.Olivas asked him what else happened, and Wrightsaid, "Well, that is it," and that he wanted to talk to A. J.Stewart when he came in." Olivas promised to tell Stewartas soon as he saw him, and told Wright to return to work.About 10:30 that morning, Olivas read Wright a statement,saying that he had threatened the security guard, and toldhim that he was discharged. Wright asked if Olivas wasgoing to let him see Stewart and Olivas said no, "to comeon."As they were leaving, they came across employeeValentine Lerma (who entered the plant with Wright thatmorning), and Wright said he hadjust been fired "becausethe security guard had said that I had threatened him."Lerma told Olivas that Wright "didn't say nothing likethat," and Olivas (in Wright's words) "turned around andlooked at him, puzzles a while, and told me to come on."They went to the office, where Personnel Manager Gomezand Wright's foreman were present, but Olivas said nothingtoGomez about eye witness Lerma's statement that there GARY AIRCRAFT CORP.119had been no threat.Wright refused to sign his terminationpapers and again asked to see A. J. Stewart,but Olivas saidno, "I am taking you off the premises."In the meantime, Counselor Olivas telephoned PersonnelManager Gomez and reported(as Olivas credibly testified)"what Mr Oldham had told me."(Gomez testified thatOlivas reported Oldham's saying that Wright had threat-ened, "I will get you later,"but failed to mention thatOlivas also reported what Wright had said he was going todo, that "he was going to report" Oldham "to A. J.Stewart.")Then,as Olivas further testified,Gomez asked ifanybody witnessed this and Olivas said, "I will check."Olivas again talked to Oldham and asked him if anybodyhad witnessed the incident,and Oldham said,"Yes, theother security guard" (DaveWilliams).Olivas askedWilliams if he had witnessed an incident that morning andWilliams said he had. (Williams did not testify.) WithoutaskingWilliams what he had heard, and without makingany further investigation,Olivas again telephoned Gomezand "1 told him that Mr.Williams had witnessed theincident."Then(in Gomez' words),"I told Sal that I wouldtake care of it,"and "I had termination papers typed up."The question is whether the Company discharged Wrightbecause he said to the guard,"Iam going to get you later.Iam going to tell A.J. Stewart on you,"or as merelyanother pretext for discharging an active union supporter.After considering all the evidence and circumstances,including(1)the fact that Wright passed out unionhandbills and was a union observer, and the Companydiscriminatorily discharged other such union supporters,(2) the convincing proof that the Company was seekingpretexts for such discharges,and (3)the fact that the limitedinvestigationdemonstrated that the Company was notattempting to determine if an actual threat was made, butwas merely seeking some support for a summary discharge,Ifind that the real reason for the discharge was Wright'sunion support and that the discharge violated Section8(a)(3) and(1) of the Act.b.Joe Otero and Ricardo MoralesJoe Oteroand Ricardo Moraleswere employed on thesameday and often worked togetherin the preservationdepartment.Both passed out unionhandbills (as did thediscriminatorily dischargedemployees Gallegos,Martinez,Perez, SanMiguel,Verastegui,and Wright), and werealternate union observers at theJuly 10election.Bothreceived reprimandson April 22 and July 16, and Oterowas discharged on September 14On the morningof April 21, therewas abombscare at theplant andthe Companyannounced that the11 o'clock 30-minute lunchperiodwould be canceledand that theemployees would take their lunch between12:30 and 1:30,outside the plant. (The reportwas that the bomb was timedto explodeat 1 o'clock.)Before noon,about 25 or 35 of theemployees left the plantearly. All except 20 of the 600 or soemployees returned to workat 1:30. These 20 employees(includingOtero andMorales)were given written repri-mands onApril 22 andsuspendedfor I day forviolatingrule 23 (a paragraph B rule), for "Leavingthe facility duringworking hours without permission in writing."Contrary tothe General Counsel,Ifind that he has failedto prove thatOtero's andMorales' reprimand and suspension werediscriminatorilymotivated or were violations of Section8(a)(1) ofthe Act.On July 8, 2 daysbefore the election(and at a time whenboth Otero andMorales were passing out union handbillsoutside the plant),Oteroemphasized his unionsupport bywearing a largenumberof union buttons onhis hat at work.On July 9 (as found above underII,A), Vice President A. J.Stewart singledout Oteroand Morales by referring to "acouple ofrotten apples . . . wearing sunglasses," andstating, "We will take care of them next week."A weeklater,on July 16, Oterowas looking for a small oil panwhichwas required in hiswork. Lookingwhere he hadfound suchpans before,he found one outsidethe door on adolly. Itwas underneath some large oil pans, being cleanedby twoemployees.As Otero crediblytestified,he askedthem to give him ahand,to lift out the small one,and theydid so as soonas theyfinishedthe pan theywere washing.When he returnedwith the pan,Leadman RobertoMartinez(who had beenwatching him throughthe door)told him, "Thatisgoingto cost you." Otero asked, "Forwhat?"andMartinez answered,"For talking."Oteroexplained, "Iwas just asking ifthey wouldgive me a hand"to get the pan.Otero returnedto work,having been gone(he estimated)about 4 minutes.Later,Martinez took Oteroto seeVicePresident Stewart and Foreman Mullins.Stewart accused him of "loafing around and cutting up."Otero said, "No, sir.I have been working." Stewart said, "Ihave thirtysignatures that state that you have been loafingaround." Otero asked him wheretheywere,but Stewart didnot reply. (I discreditStewart's denial that he referred to 30signatures.) Foreman Mullins spoke up and said that hehad timedOtero the daybeforeand Oterohad spent twicetoo muchtime(30 minutes for a 15-minute job) putting asling on an engine.Stewart said he was givingOtero tworeprimands,one for loafing and the other for taking toomuch time,and told Oterohe was suspendedfor 2 days,Friday and Monday: "and TuesdayI could returnto work,if I wanted to."Foreman Mullins and Leadman Martinez gave conflict-ing testimony concerning the accusation that Otero wasloafing onthe job.Mullins testified that Martinez reportedOterowas talking to the two employees that morningbetween4and 5minutes; whereas Martinez testified that heobserved Otero "juststanding there talking to them" about10 or15minutes. (Neither Mullins nor Martinez impressedme as a candid witness.)Mullins also testifiedthat 2 daysearlier,he helped Oteroand Moralesfor about30 minuteson a 2 1/2-hourengine job, and later foundthat they hadnot finished the engine in 4 hours,but did not say anythingto them at that point.When asked why he did not takesome action then,he gave the dubiousreply (as if notknowing what to answer),"Ibelieve in giving a man anopportunityto prove himself."I find instead that, evenassuming Mullins believed Otero and Morales were takinglonger thanthey shouldin doing theirwork,he did notwarn them of a written reprimand, nor take any action atthe time,for a discriminatory reason. Having consideredthe fact thatVicePresident Stewart(who participated in thedischarge of other active union supporters)had commentedthe preceding week that"We will take care of [the two 120DECISIONSOF NATIONALLABOR RELATIONS BOARD`rotten apples'] next week," and told Otero about having 30signaturesprovingthat he had been loafing, I find that theCompanywas attemptingto builda case for dischargingOtero and gave him the two reprimands at one timefor thatpurpose.Ialso findthatthe reprimand given to Morales afew minutes later(forworking too slow)was likewisediscriminatorily motivated.Otero received his final reprimand on September 14. Hehad not reported to work on Saturday,September 12 Bothbefore and after that date,an unexcused absence on ascheduledworkdaywas not grounds for discharge-evenwhen an employee had been requestedto workovertime.(VicePresidentA J. Stewarttestified, "The policyis that ifa person is askedto workovertime and does not show up,he willbe deniedovertime for a reasonable length of time.")On Mondaymorning, ascrediblytestifiedby Otero,Foreman Mullins askedhim why he had not showed upthat Saturday. Otero said he didnot know that it was aworking day.Mullins asked,"Didn't[pusher]Harold[Miller]tellyou? Everybodyin the plant knew that lastSaturdaywas a workingday I told you last Saturday,myself." Oteroinsisted,"No, sir, nobodytold meSaturdaywas aworking day I didn't know aboutit" PersonnelManagerGomez issued Otero a reprimandfor "Failure toreport to work on a scheduled work day" (which is not aviolationof anywritten rule) andfor "Dishonesty," andexplainedto Otero (in Gomez'words) "thathe had receivedthree reprimands within a six-monthperiod,and that underour companyrules this called for amandatorydischarge,and this iswhy he wasbeing terminated."Thereismuch conflicting testimony about whether or notOterowas notifiedon Friday about Saturday being aworkday. Afterweighing all the testimony, I find that Otero(who, aspreviously indicated,impressed me as an honest,forthrightwitness)was tellingthe truth when he deniedbeing notified.Furthermore, I consider it most unlikely, asarguedby the General Counsel in his brief, that "if Oterowas going to make up an excusefor notcoming to workSaturdayand Mullinshad actually told him to come towork Saturday, Otero would have toldMullins, the personto whom he had tomake an excuse, that no onehad toldhim to cometo work."Havingfoundthat Foreman Mullinswas nota candidwitness and thatthe Companyhad issuedOterotwo earlier reprimandsto builda case against him, Ifindthat the Company gave Oterothis final reprimand fora previouslynonchargeable offense, andfor "Dishonesty"on a false charge that he was not telling the truth, as apretext for discriminatonly discharging him, inviolation ofSection 8(a)(3) and (1) of the Act.III.THEREPRESENTATION PROCEEDINGA.ChallengedBallotsIn theJuly 10 election, the employees voted 231 for and225 against union representation,with39 challengedballots.Ioverrule10 of the challenges,on the basis of theagreementby the Companyand the Union at the trial on 5of them(JamesDodson, Angel Lopez, PedroPerez, PhilipPersyn, andManuel Puente)and the concession in theUnion's brief that there is insufficient evidenceto supportthe other 5 (Jesse Dominguez,RamonGonzalez,SeratinLopez,Robert Mayen,and EladioTrevino).I sustainthechallenges to four ballots:the ballotcast byGregonoTorres, who wasnot on the payroll during the eligibilityperiod and the ballots cast by three summer students(Eugene Mireles,PaulMireles,and Robert Pauley), whohad no reasonable expectancy of continuing employment.CrestWineand Spirits,Ltd.,168 NLRB 754. Theremaining25 challenges involve 11 persons whom the Union contendswere supervisory leadmen and 14 employees whom theUnioncontends wereon temporarytransfer from theCompany'sVictoria plant.1.AllegedsupervisorsThe officially-designated acting leadmen,leadmen, andsenior leadmen not only direct the work,but also have theauthorityand responsibility of filling out evaluation formsevery4 months, evaluating the employees working underthem and making recommendations on wage increases. TheUnionintroduced considerable testimony,indicating thatmost of the 11 alleged supervisory leadmen performedvarious duties of leadmen. However,with the exception ofone of them(Cecil Hunter),the company records show thattheyhad not been so designated. Five of them (JamesFields,WillisHensley,CalvinLissner,TomasSanchez, andPaulTudyk)were inspectors under thequality controldepartment.Sanchez had been offered a leadman positionat the Company'sHondo plant,but had chosen to transferto the San Antonioplant,where he was not promoted toleadman untilAugust. The officialdepartment roster, datedJune 1, listed Fields, Hensley, Lissner, andTudyk asinspectors,not leadmen.Evaluation forms made out forFields, Lissner,and Tudykbefore the election showed themas "potential"leadmen.The onlybasis for allegingHensleyto be a leadman was the mistaken testimony to that effectby Vice President A. J. Stewartat the May 18 representa-tion hearing.Icredit QualityControl Manager HowardBurke's testimony that none of these five inspectors was aleadman at the time of the election. (By the time of trial,Fields as well as Sanchez had been promoted to leadman.)Five ofthe remaining alleged leadmen(Eliseo Casanova,William Gentry,Othon Martinez,VictonnoSanchez, andBenito Zuniga)performed certain duties which leadmenperform, and some of them had been referred to as leadmenfrom time to time. However,Icredit thetestimony bycompanywitnesses that none of them had the authority toevaluate other employees and make wage recommenda-tions.Casanova,Martinez,and Sanchez were shown as"potential" leadmen on pre-election evaluation forms, andGentry (a relative of ForemanEdward Gentry)was notdesignated as acting leadman until September 22. Zunigacrediblytestified that he was a mere mechanic, with noauthoritytoevaluate employees working with him. Ithereforeoverrulethese 10 challenges.The remaining alleged leadman was Cecil Hunter, whowas promoted to leadman on November 21, 1969. He wasadmittedly a leadman in the preservation department untilMarch 16, when he was transferred to the toolcrib, wherecredible evidence shows he was in charge of two to threeemployees,and ordered the toolsfor both thetoolcnb andtoolroom.ContrarytoVice PresidentA. J. Stewart'stestimony,the company records indicate that he was not GARY AIRCRAFT CORP.121demoted from leadman. His March 30 evaluation formshowed that, 2 weeks after his transfer, his classificationremained "Leadman." (Although Stewart also claimed thatHunter was then under a leadman, the space for theleadman's signature was left blank on the evaluation form,which was signed by the foreman.) Hunter's continuedsupervisory status is also indicated by the credited,undisputed testimony by former Leadman Edward Si-fuentes that after Hunter's transfer to the toolcrib, Hunterwas going to write up a reprimand against a machinist fornot wearing his badge at the toolcrib when ProductionSupervisor Maynard Berg "had to go over there and talk toCecil Hunter to keep him from giving" the machinist thereprimand. I discredit Vice President Stewart's testimony tothe contrary and find that Hunter remained a supervisoryleadman. I thereforesustainthe challenge to his ballot.2.Alleged temporary employeesOn June 1 and 8, 14 Victoria employees (DomingoBenitez,RobertGuerra,Courtney Hungerford, C. E.Kingston,Bob New, Alejandro Perez, K. R. Plant, ThomasPulido,James Ramirez,Lupe Salazar,Martin Torres,Alford Williams, Fred Williams, and James Williams) weretransferred from the Victoria plant to the San Antonioplant, 120 miles away. All 14 of them were offered, and theyaccepted, temporaryhousingin the barracks at the formerHondo Air Field, which the Company leases. On July 2, theCompanyissueditsmonthly publication, "The GaryAircraftFlyer,"which containeda signed,front-pagearticle by President A. W. Stewart, stating in part:Recently, several truckloads of equipment were pur-chased for the Victoria plant wherefacilitiesfor engineoverhaul work are being installed.Temporarily,somepersonnelfrom Victoria are working at the San Antonioplanttrainingfor futureenginework at our Victoriaplant. [Emphasis supplied.]It is undisputedthatbefore these Victoria employeesarrived,Foreman FredBennetttoldmechanic ManuelPena(asPena credibly testified) that "people from theVictoria plant" would be sent to the San Antonio plant to"be here temporarily," and "that I was going to try to teachthem what I knew aboutthe enginesso when they would goback they would know how to build it . . . and as far as heknew they were going to take this particular contract back. . .to Victoria."On July 13 and 24 (following the July 10 election), 7 ofthe 14 Victoria employees were transferred back to theVictoria plant. The remaining seven were also transferredback, four in August and three on September 8. (Three ofthem were againworking in San Antonio at the time oftrial.)The Union contends thattheywere temporaryemployeesin theSan Antonio plant at the time of theelection.The Company contends that theywerepermanentemployees of the San Antonio plant.PresidentA.W Stewart testified that he did not knowwhat the Victoria employees were told at the time they weretransferred,but that he instructed the plant manager of theVictoria plant that "all folders should be turned over to SanAntonioPersonnelso that they could be established on theSan Antonio payroll." When asked about his July 2 front-pagearticle saying that they were working in the SanAntonio plant temporarily, he testified that this was a"morale-builder," that "I have to admit when I wrote this Icouldn't tell whether these people . . . would be up here fora month or a year. All I can say is they hopefully would beable to come back to Victoria, but they were permanent,theywerebasicallypermanently transferred on ourrecords "When questioned about their transfers back toVictoria,he testified that some were transferred backtemporarily, and regarding those still there, "All I can say isthatour plans have changed,and at the time backinMay andJune we did not plan to transfer as much engine work toVictoriaas we have had to do. So thismaybe why somepeople have gone back that was not contemplated to putback at the time." (Emphasis supplied.) Thus, according toPresident Stewart, he wrote in the July 2 "Flyer" that theVictoria employees were "temporarily" in the San Antonioplant "training for future engine work at our Victoriaplant," but actually the employees had been transferred toSan Antonio permanently (or "basically" permanently),and "we did not plan to transfer as much engine work toVictoria," but "our plans have changed," and this "may" bewhy some of the employees were transferred back although"not contemplated" at the time. I discredit this explanationas an afterthought. From his demeanor on the stand, he didnot impress me as a forthright witness. Having consideredthe temporary nature of the housing for these 14 employees,the undisputed testimony by mechanic Pena, and PresidentStewart's unequivocal front-page article written at the time,I find that the transfers were temporary. I thereforesustainthe challenges to these 14 ballots.B.Union Objections1.Wage freezeThe notes which President A. W. Stewart used in makinghis July 7 speech to different groups of employees state inpart:ONLY TWO RESULTS: 1. COMPANY WINS .. .Evaluationprocedures, pay raises,everythingcontinues asalways.2.UNION WINS: a)Wages, all benefits frozen. b)Company decides to accept or protest election. IfCompany files complaint, complaint takes 3 months. IfCompany loses, it then meets with union outsider to talkabout contract.How long? Another three months to threeyears - Wages frozen by lawIf and when contract issigned, are wages and benefits better than now? Notnecessarily.We decide-not Union. [Emphasis andpunctuation supplied.]In its employee booklet on "Policies & Practices," theCompany states under "Employee Evaluations," that newemployees are reviewed after 90 days, at which time theymay receive a payincrease,and that every 4 monthsthereafter, "you will be evaluated and recommendationsmade for pay increase if warranted." The Companyfollowed this practice.I find that the July 7 speech clearly threatened that if theUnion won the election, the Company would discontinueall evaluation increases during contract negotiations, falselystating that such a wage freeze was required by law. Ifurther find that the impact of the threat was magnified by 122DECISIONS OF NATIONAL LABORRELATIONS BOARDthe statement that contract negotiations would last from 3months up to 3 years, whereas if the Company won theelection, the evaluation procedures and pay raises wouldcontinue. I therefore sustain the Union's Objection I andfind that the speech contained a threat of reprisal whichinterfered with the employees' free choice of representation.2.Discharge of union leaderIn itsObjection 6, the Union alleged that the Company'sJuly 9 discharge of employee Victor San Miguel intimidat-ed the employees in the July 10 election. This dischargecame inthe context of Vice President A. J. Stewart's July 8and 9 speeches, in which Stewart denied (as shown by thenotes he used) that if the Union won the election, theCompany would have to hire back "some former employeesterminated for violating company rules." As found above,theCompany had misused its reprimand procedure,discriminatorily issuing repeated reprimands for violatingrelatively minor company rules as pretexts for dischargingactive union supporters. Before the Union filed its petitionon April 20, the Company had thereby discriminatorilydischarged employee Verastegui on April 9, when hecontinued his strong union support after being warned thathe had better take his union button off "or the people upfront will see it and they will find a way to get rid of you."On May 20, following the filing of the petition, theCompany had also discriminatorily discharged anothermember of the Union's in-plant organizing committee,employee Cunniff, who had been told by his leadman thathis foreman was "p- o- [unhappy] about that button youare wearing." In the meantime, after testifying for theUnion at the May 18 representation hearing, employee SanMiguel had become a leading organizer. Under thesecircumstances, I find that his discharge interfered with theemployees' free choice. I therefore sustain this objection.3."Vote No" badgesInObjection7,theUnion alleged that companysupervisors intimidated employees by insisting that theywear "Vote No" buttons. These badges were admittedlydistributed by the Company to its supervisors. EmployeeJesse Hernandez credibly testified that on July 10, he sawForeman Ed DeHoyos (a supervisor) pass out "Vote No"signs to Leadman Pete Alcozer (a supervisor), who wentaround "pinning the signs on the employees . . he wouldgrab the pin and say, `Here, put this on," and pin it on theemployee's shirt." (This testimony is undenied.) Suchconduct has been held to be coercive, inasmuch as theindividual employee, being confronted by such actions onthe part of his supervisor, must "announce his choice" byeither accepting and wearing the badge or rejecting it.Kawneer Co.,164 NLRB 983, 994-995, enfd. 413 F.2d 191,192 (C.A. 6 1969);Garland Knitting Mills of Beaufort,170NLRB No. 39 (1968), enfd. in pertinent part, 414 F.2d 1214,fn.4 (C.A.D.C. 1969). Here the conduct would beparticularly intimidating, following the discriminatorydischarge of employees Verastegui and Cunniff after theyhad been warned about wearing union buttons. I find thatthe supervisor's conduct interfered with the employees' freechoice in the election. I therefore sustain the objection.4.New holidayA yearearlier, inMarch 1969, the Company wrote theemployees a letter,stating inpart that "later this year, assoon as we can get the San Antonio plant to where we aremaking money, we plan to add one more holiday to our listof holidays." On May 22, 7 weeks before the election, theCompany announcedin its "ProgressReport News" that"Next SaturdayisMemorialDay (also Mr. Stewart'sBirthday) and is a Company Holiday." In view of the 1969notice that another holiday would be added, I overruleObjection 9, alleging that the Company awarded theadditional holiday in an effort to influence the employees'votes.5.Discriminatory restrictionsInObjection 10, the Unionallegedthat for 2 weeksbefore the election, the Company required employeeswearing union buttons to obtain permission to go to therestroom while not requiring other employees to do so. Theevidencedoesnot support this objection. AlthoughdiscriminateeAscencionMartinez credibly testified (seeII,B,4,b above) that he was required to get permission to goto the restroom while other employees were not, thisoccurred between July 10 and the time he was dischargedon August 17-not during the 2 weeks preceding theelection.The evidence shows that in a number of othersections, the practice for all employees was to tell anotheremployee, not necessarily a supervisor, when going to therestroom. I overrule this objection.6.Other objectionsIn Objection 2, the Union alleged that the Company'selection-day distribution of facsimiles of ten dollar billswhich had the appearance of having "shrunk" wasobjectionable. The fake bills read "Vote No" on one sideand on the other: "Do you want your pay check shrunk? IfUAW had its way it would require you as a member toPAY a part of your wages each and every month. Vote NoforGary Aircraft." However, in view of the Company'srepeated reminders that under Texas law, union member-ship could not be a requirement for holding a job, I findthat there was no implied threat that the employees wouldbe required to pay union dues as a condition ofemployment. I therefore overrule the objection.Before the election, the Company displayed a glasscontainer bearing signs reading, "$40,000.00," and "OneYear'sUnion Dues from this Plant's Employees." TheUnion has shown no basis for a finding that such a displayof money, to dramatize the Company's propaganda that theUnion was merely seeking dues money, interfered with theemployees' choice at the election. I therefore overruleObjection 3.On July 8 and 9, Vice President A. J. Stewart stated in hisspeech to the employees that it was very important thateveryone vote, and that in order to encourage everyone tovote, the Companywas givingaway two (black and white)television sets. Employees were given raffle tickets as theyleft the voting area. The Union having failed to show howthis,under the circumstances, interfered with the employ- GARY AIRCRAFT CORP.123ees' freechoice, I overrule Objection 5.Elgin Butler BrickCo., 147 NLRB 1624, 1627Neither has the Union shown how the Company'scampaign literature interfered with the employees' choice. Itherefore overrule Objection 12.When the first group of voters arrived near thecounselors' office, they waited for about 5 minutes in thewalkway, before being told to go outside the building andline up near another entrance, leading to the voting area.While they were inside the building, in the walkway, aforeman and two or more company officials were standingnearby,butnot saying anything to the employees.Thereafter, the voting line was limited to 25 and supervisorsdid not go near it Under these circumstances, I agree withthe Company that its supervisors neither kept the votingunder surveillance nor engaged the employees in conversa-tion. I therefore find that the Board's rule inMilchem, Inc.,170 NLRB No. 46 (1968), was not violated, and overruleObjection 14.There being no prejudice shown, I also overruleObjection 4 (regarding the Company refusing to allowunionobservers to accompany the company representativesreleasingemployees to vote), Objection 13 (regarding theCompany's refusal to allow discharged employee SanMiguel to be a union observer), and Objection 15(concerning the Board agent allowing the Company tostrike from the eligibility list the names of terminatedemployees). I likewise overrule the remaining Objections 8and 11, for lack of evidence.C.Company Objections1.Union letterOn or about July 7 (3 days before the election), the Unionmailed the employees a letter which read, in part:The Company . . . will probably have a mass (captiveaudience)meeting for everyone on the job the daybefore the election. They may even give everyone a 254raisethe day of the election and pay early to try to getyou to vote against Your Union. We understand theydid this at the Hondo Plant in the union election there.Don't be fooled!Vote a big"YES"for the UnionFriday!There had been an election at the Company's Hondoplant, but the Union had not been on the ballot. Althoughalleging in itsObjection I that the information contained inthe letter "as to such wage increase was false andmisleading," the Company did not give detailed informa-tion about how many of the Hondo employees had receivedelection-day increases, and in what amounts. Vice Presi-dent A. J. Stewarttestifiedno across-the-boardincreaseswas given, but that a "certain number" of the Hondoemployeeswere givenincreasesin their election-daypaychecks "due to their normal evaluation process .. .effective almost two weeks pnor to the election." Hetestified (without supporting records) that none of theincreaseswas as much as 25 cents an hour, but "I do notknow" how much the increases were. He "estimated" that20 or 25 employees received theincreases.He did not testifywhen the Company first learned about the Union's July 7letter, testifying only thathewas first given a copy on theevening of July 10. The evidence shows that the Union hadattempted to organize the Hondo plant and had unsuccess-fully appealed the Regional Director's dismissal of a chargethat the Company had discriminatorily discharged twoHondo employees. There is no specific evidence on whetherthe Union deliberately misstated the amount or extent ofthe election-day payincreases.The evidence does not support the contention in theCompany's brief that the Union distributed by mail theletter to the voters "on the day of the election," precludingthe Company from making an effective reply. The letterwas dated July 7, and the Company and the Unionstipulated that it was mailed "on or about" that date. Twodays later, on July 9, Vice President Stewart gave anantiunion speech to the employees. He did not specificallydeny that he and the Company knew the contents of theletter by that time. However, evenassumingthat none oftheelection-daypay increases at the Hondo plantamounted to as much as 25 cents an hour, and assumingfurther that there was insufficient time to notify theemployees that the Hondo election-day increases weresmaller evaluation increases and not a 25 cents across-the-board increase, I find that the Company has failed to provethat the alleged "false and misleading" information wouldtend to interfere with the employees' free choice in theelection. The July 7 letter warned the employees to bewareofbeing "fooled" by such election-day activity. Thiswarning was received by the employees in the context of theCompany telling them that the Union was lying to them,and that "all they want is just your dues." Both the Unionand the Company were denigrating the other's motives, butthere is no showing that such campaign propaganda, oneither side, interfered with the employees' free choice. Itherefore overrule the objection.2.Other objectionsThe Company contends that "the Union's unmeritoriouschallenges delayed the voting process of other eligiblevoters and prevented numerous eligible voters from castingtheir ballots in the election." However, 18 of the Union's 31challenges (and one of the Board agent's eight challenges)have been sustained, and thereisnoevidence that anyemployee was prevented from voting. I therefore overrulethe Company's Objection 2.There is no evidence to support Objection 3, alleging thattheUnion appealed to radical prejudice. I thereforeoverrule it.At the pre-election conference on July 10, the Boardagent, at the Company's request, struck from the eligibilitylist the names of employees who had been terminated,including the name of San Miguel who had been dischargedthe day before. Although it is the Board's practice tochallenge the ballots of persons whose names have beenstruck, and the agent instructed both the company andunion observers to inform him if any such person appearedto vote, apparentlynoneof the observers did so and SanMiguel was permitted to vote without challenge. However,inview of the foregoing finding thatSanMiguel wasdiscriminatorily discharged, he was entitled to vote. Therebeing no showing that the error in allowing San Miguel to 124DECISIONS OF NATIONAL LABORRELATIONS BOARDvote without challenge was prejudicial, I overrule Objection4D.Concluding FindingsHaving sustained 19 of the 39 challenges, I find that theremaining 20 challenged ballots should be opened andcounted. Having overruled the Company's objections, buthaving sustained three of the Union's objections tocompany conduct which I find interfered with theemployees' exercise of a free and untrammeled choice inthe July 10 election, I further find that the Union should becertified if it has received a majority of the valid votes whenthe opened ballots are counted, but that the election shouldbe set aside and a new election conducted in the event theUnion has not received a majority.CONCLUSIONS OF LAW1.By discharging Patrick Cunniff on May 20, JoelEstala and Joe Gallegos on July 20, Ascencion Martinez onAugust 17, Joe Otero on September 14, Benito Perez onSeptember 3, Jesse Verastegui on April 9, and Lloyd Wrighton September 4, because of their support of the Union, theCompany engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(3) and (1)and Section 2(6) and (7) of the Act.2.By assigning more arduous and less agreeable workto Victor San Miguel, and by discharging him on July 9,because he supported the Union and gave testimony on itsbehalf, the Company violated Section 8(a)(1), (3), and (4) ofthe Act.3.By decreasing the amount of overtime assigned toVincente Paredes and by refusing to give Ricardo Moralesa picnic reservation form and on July 16 discriminatorilyissuing him a reprimand, because of their union support,the Company violated Section 8(a)(1) of the Act.4.By coercively interrogating, warning, and threateningemployees, the Company violated Section 8(a)(1) of theAct.5.The Company did not violate the Act by issuingreprimands to Joe Otero and Ricardo Morales on April 22for leaving the plant without written permission.THE REMEDYIn order to effectuate the policies of the Act, I find itnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and from likeor related invasions of the employees' Section 7 rights, totake certain affirmative action, and to post appropriatenotices.The Respondent having discriminatorily discharged nineemployees and reduced another employee's overtime, I finditnecessary that it be ordered to offer the dischargedemployees reinstatement, with backpay computed on aquarterly basis, plus interest at 6 percent per annum, as2 In theevent no exceptionsare filed as provided by Section 102 46 oftheRules and Regulationsof the National LaborRelationsBoard, thefindings, conclusions,and recommended Order herein shall, as provided inSection102.48 of theRules and Regulations,be adopted by theBoard andbecome its findings,conclusions,and Order,and all objections theretoshall bedeemed waived for all purposesprescribed in F.W.Woolworth Company,90 NLRB 289,andIsisPlumbing& Heating Co.,138 NLRB 716, and topay VincenteParedes for his lost earnings,the amount to becomputedin the same manner.Upon theforegoing findings of fact,conclusions of law,and the entirerecord,and pursuant to Section10(c) of theAct, I herebyissue the following recommended: 2ORDERRespondent,Gary Aircraft Corporation, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supporting International Union, UnitedAutomobile, Aerospace and Agricultural Implement Work-ers of America (UAW) or any other union.(b)Discharging or otherwise discriminating against anyemployee for giving testimony under the Act.(c)Threatening any employee with discharge or otherreprisal for supporting or voting for a union.(d) Coercively interrogating any employee about unionsupport or activity.(e)In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Patrick Cunniff, Joel Estala, Joe Gallegos,Ascencion Martinez, Joe Otero, Benito Perez, Victor SanMiguel, Jesse Verastegui, and Lloyd Wright immediate andfull reinstatement to their former jobs or, if their jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privilegesand make them and Vincente Paredes whole for their lostearnings, in the manner set forth in the section of the TrialExaminer's Decision entitled "The Remedy."(b)Notify immediately the above-named dischargedemployees, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act.(c)Preserve and make available to the Board or itsagents, upon request, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(d) Post at its plant in San Antonio, Texas, copies of theattached notice marked "Appendix."3 Copies of the notice,on forms provided by the Regional Director for Region 23,after being duly signed by an authorized representative oftheRespondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, includ-3In the event that the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTEDPURSUANT TO A JUDGMENT OFTHE UNITED STATEScourt of appeals enforcing an order of thenational labor relations board." GARY AIRCRAFT CORP.125ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto ensurethat the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of the receipt of thisOrder, what steps the Respondent has taken to complyherewith.IT IS FURTHERORDEREDthat the complaint be dismissedinsofaras it alleges violations of the Act not specificallyfound.IT IS ALSO FURTHERORDERED thatCase 23-RC-3440 beremanded to the Regional Director for Region 23 to openand count the ballots of Eliseo Casanova, James Dodson,Jesse Dominguez, James Fields, William Gentry, RamonGonzalez,WillisHensley, Calvin Lissner, Angel Lopez,SeratinLopez,OthonMartinez,RobertMayen, PedroPerez,PhilipPersyn,Manuel Puente,Tomas Sanchez,VictorinoSanchez,Eladio Trevino, Paul Tudyk,and BenitoZuniga,and to issuea revised tally of ballots and acertificationof representative if InternationalUnion,United Automobile, Aerospace and Agricultural Imple-mentWorkers of America (UAW) has received a majorityof the valid votescast.In the event the Union has notreceivedamajority, the election conducted on July 10,1970, shall thereuponbe set asideand a new election shallbe conducted when the Regional Director deems thatcircumstances permit a freechoice by the employees.Joel EstalaBenito PerezJoe GallegosVictor San MiguelAscencion MartinezJesse VerasteguiLloydWrightWE WILL pay Vincente Paredes for lost overtime.WE WILL NOT discharge any employee for supportingInternationalUnion, United Automobile, AerospaceandAgricultural ImplementWorkers of America(UAW), or any other union.WE WILL NOTissueany reprimand,withdrawovertime, assign harder work, or otherwise discriminateagainst any employee for supporting or testifying for aunion.WE WILL NOT threaten or discriminate againstemployees for wearing union buttons or passing outunion handbills.WE WILL NOT coercively question you about unionsupport or union activity.WE WILL NOT unlawfully interfere with our employ-ees' union activities.DatedByAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, aftertrial, that we violated Federal Law by issuing reprimands toactiveunion supporters in order to discharge themunlawfully, and by otherwise interfering with our employ-ees' right tojoin and support a union:WE WILL offer full reinstatement, with backpay plus6 percent interest, to all these employees:Patrick CunniffJoe OteroGARY AIRCRAFTCORPORATION(Employer)(Representative)(Title)We will notify immediately the above-named dis-charged employees, if presently serving in the ArmedForces of the United States, of the right to full reinstate-ment, upon application after discharge from the ArmedForces, in accordance with the Selective Service Act andthe Universal Military Training and Service Act.This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office,Dallas-Brazos Building, 4th Floor, 1125 Brazos Street,Houston, Texas 77002, Telephone 713-226-4722.